Citation Nr: 0304149	
Decision Date: 03/10/03    Archive Date: 03/18/03	

DOCKET NO.  00-23 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1969 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the VARO 
in Detroit.  The 30 percent disability rating for the 
veteran's PTSD has been in effect since September 1, 1989.  
Service connection is also in effect for ulcer disease, rated 
as 10 percent disabling, and for residuals of malaria, rated 
and noncompensably disabling.

No other issue is in proper appellate status at this time.  A 
review of the record reflects that in September 2001, the 
veteran indicated that he was claiming service connection for 
a "left leg condition."  The record also reflects that by 
rating decision dated in March 2002, service connection for 
hepatitis C was denied.  In the same rating decision, the 
noncompensable disability evaluation for the veteran's ulcer 
disease was increased to 10 percent, effective from 
February 2, 2001.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed, and the veteran has been 
notified of the evidence necessary to substantiate his claim.

2.  The veteran's PTSD is productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  Difficulty with sleep, nightmares 
regarding Vietnam experiences, flashbacks, emotional numbing, 
a loss of interest in things, irritability, anger, difficulty 
concentrating, hypervigilance, and exaggerated startle 
response, all indicative of severe problems in the areas of 
social and occupational functioning.  

3.  The veteran's service-connected PTSD effectively 
precludes substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability evaluation, but 
not more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.130, 
Diagnostic Code 9411 (2002).

2.  The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, became effective during 
the pendency of this appeal, the Board finds it unnecessary 
to address its applicability to this appeal in view of the 
disposition reached herein.  The Board notes, however, that 
the veteran was sent a letter regarding the ramifications of 
the VCAA by the RO in January 2002.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA's 
Schedule for Rating Disability (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's PTSD is rated under Diagnostic Code 9411.  
Under that code, a 30 percent disability evaluation is 
warranted for PTSD that is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functionally satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).  

The next higher rating of 50 percent encompasses disability 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

The next higher rating of 70 percent requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as:  Suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130,  Diagnostic Code 9411. 

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a).  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed. (DSM-IV) a 
Global Assessment of Functioning (GAF) score of 51 to 60 
represents moderate symptoms, with moderate difficulty in 
social and occupational functioning.  However, a GAF score of 
41 to 50, signifies serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment of social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  DSM-IV; 
38 C.F.R. § 4.130.

Generally, total disability will be considered to exist when 
there is present any impairment of mind and body that is 
sufficient to render it impossible for the veteran to follow 
a substantially gainful occupation.  See 38 C.F.R. § 3.340.  
In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age, or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Ferraro v. Derwinski, 
1 Vet. App. 326, 332 (1991).  

Total disability ratings are authorized for a disability or 
combination of disabilities for which the VA's rating 
schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  See 
38 C.F.R. § 3.340.  When the schedular rating is less than 
total, a total disability rating for compensation purposes 
may be assigned when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

In this case, after a careful review of the record, the Board 
finds that the impairment attributable to the veteran's PTSD 
is most accurately reflected by the criteria for the 
70 percent disability rating.  In reaching this 
determination, the Board has considered the medical evidence 
of record pertaining to the veteran's psychiatric status.  

The record reveals that service connection has been in effect 
for a psychiatric disorder, initially classified as anxiety 
neurosis, for many years.  By rating decision dated in 
April 1985, the veteran's psychiatric disorder was classified 
for rating purposes as PTSD, with a notation that it had been 
formerly classified for rating purposes as anxiety reaction.  
A 30 percent disability rating had been in effect since 
September 1, 1989.

The medical evidence of record includes a discharge summary 
pertaining to a hospitalization of the veteran by VA from May 
to June 1999.  At that time, he was given Axis I diagnoses 
of:  PTSD; generalized anxiety disorder; cocaine, alcohol, 
heroin, and marijuana abuse, in remission; methadone 
dependence; major depressive disorder with suicidal ideation; 
and possible panic disorder.  His GAF score was given as 35.  
Psychosocial stressors, listed as consisting of his wife's 
chronic illness, a lack of financial resources, and his own 
chronic psychiatric illness, were described as severe.

Also of record are communications from a VA physician, 
including an April 2001 communication in which he reported 
that he had separated symptomatology which he assigned to the 
veteran's PTSD from that assigned to a psychosis.  He 
indicated that the traumatic experiences the veteran endured 
while in Vietnam, nightmares referencing those experiences, 
flashbacks, and social withdrawal were symptomatic of the 
veteran's PTSD.  With regard to a schizophrenic disorder, he 
stated that the diagnosis (the record reflects that this 
physician examined the veteran for rating purposes in 
June 1999) was based on the veteran's lethargy, indifference, 
apathy, retreat from reality, and preoccupation with the 
past.  As for the GAF score of 30 he gave the veteran at the 
time of the 1999 examination, he stated he would assign 
75 percent of the score to the PTSD, and 25 percent to the 
schizophrenic disorder.  

The veteran was evaluated by a licensed psychologist, Elaine 
M. Tripi, Ph.D., in February 2001 for the purpose of 
evaluating his rehabilitation potential and employability.  
It was noted his current marriage dated from 1990.  He had an 
adult daughter from his first marriage.  He was a high school 
graduate, and reported no additional educational or 
vocational preparation.  It was also note the veteran had 
been diagnosed with hepatitis C in 1998.  

He last worked in 1974 for a railroad company as a breakman.  
His psychologist stated that since the veteran had not worked 
for about 25 years, it was her opinion that he had no 
relevant work history.  Reference was made to VA medical 
record dating from 1999, a February 2001 communication from a 
neighbor, laboratory records, and a review of the veteran's 
military record.  It was indicated the veteran received 
treatment at Delano Clinic in Kalamazoo, Michigan.  Also, it 
was noted he had been hospitalized by VA at least six times 
for psychiatric purposes and for detoxification purposes.  
Current medications included Tranxene three times daily, 
Doxepin, HCL, Clorazepate, and Elavil.  

The veteran reported difficulty sleeping, nightmares, 
flashbacks, emotional numbing, a loss of interest in things, 
irritability, outbursts of anger, difficulty concentrating, 
hypervigilance, and exaggerated startle response.  

Notation was made that the veteran was currently receiving 
Social Security disability benefits based on his psychiatric 
status (this is confirmed by the evidence of record).  The 
psychologist believed that the veteran was not a viable 
rehabilitation candidate and she added he was not employable.  
She believed his symptoms were so severe that he was not able 
to sustain substantial, gainful work at any skilled or 
exertional level in a competitive work setting. She urged the 
veteran to continue receiving treatment, and to continue 
taking medications as prescribed.  She said even with this, 
his symptomatology had remained severe and would not allow 
him the ability to work in a competitive setting.

Of record are reports of VA outpatient visits on periodic 
occasions subsequent thereto.  At the time of a February 2001 
visit, the veteran reported flashbacks and nightmares, but 
denied suicidal or homicidal ideation.  Personal hygiene was 
described as fair.  He looked anxious all the time.  He was 
given a GAF score of 60.  

In April 2001, the veteran vented about his financial 
hardships.  He was interviewed by telephone and expressed 
anger, emotional anguish, and concerns about his physical 
limitations.  It was noted that he had difficulty getting to 
appointments.  

At the time of a June 2001 visit for medication refill, he 
complained of feeling tired and weak because of his physical 
problems.  He looked worried and anxious, and talked about 
problems he was having with his wife.  He was given diagnoses 
of PTSD and a dysthymic disorder.  He was given a GAF score 
of 60.  

Other records include the report of a September 2001 visit.  
It was noted that his previous therapist had retired.  He had 
seen this therapist on a monthly basis, and sometimes on a 
weekly basis, as circumstances warranted.  He was described 
as unkempt.  Mood was pleasant and calm.  Thinking was clear 
and organized.  The diagnosis was PTSD.  He was given a GAF 
score of 60.  

A medical record dated in October 2001 revealed that, because 
of his medical condition of depression and chronic fatigue, 
it would be physically difficult for the veteran to sit 
through jury duty.  

Also of record are reports of VA outpatient visits on 
periodic occasions throughout 2001 and 2002.  At the time of 
one such visit in February 2002, it was noted the veteran had 
a lot of issues and stress he was having difficulty with.  
His diagnosis was PTSD and his GAF score was given as 50. 

At the time of a May 2002 visit, he was anxious and shaky, 
but he was in good contact.  Appearance was fair and thinking 
was appropriate. Diagnoses were PTSD and dysthymia.  The GAF 
was 55.

However, at the time of a November 2002 visit, he was 
described as "obviously" very handicapped by his 
psychiatric disorder.  Reference was made to panic attacks, 
startle reaction, and poor sleep.  Additionally, he was very 
circumstantial, although not psychotic. 

A VA psychologist examined the veteran in January 2003 to go 
over treatment options.  The veteran was described as poorly 
groomed, albeit fully oriented. Memory appeared grossly 
intact and speech was clear and coherent.  Affect was 
appropriate and mood was dysthymic.  He denied homicidal or 
suicidal ideation.  He reported auditory hallucinations.  
Work history revealed many jobs. He last worked in 1974 and 
it was noted he got medical retirement in 1995.  The examiner 
stated "in his present condition he is unable to maintain 
gainful employment."  The Axis I diagnosis was PTSD.  There 
was no Axis II diagnosis.  The GAF score was given as 38.

The psychologist who interviewed the veteran in February 2001 
referred to records available for review and expressed the 
opinion that the veteran's psychiatric symptoms were so 
severe that he was not able to sustain substantially gainful 
work activity at any skilled or exertional level in the 
competitive work setting.  She noted that the veteran had not 
been employed for some 25 years and therefore essentially had 
no relevant work history.  The VA physician who conducted the 
1999 rating examination of the veteran indicated in 
April 2001 that the symptoms associated with the veteran's 
PTSD were so incapacitating that they represented 75 percent 
of the GAF score of 30 which he provided.  The reports of the 
VA outpatient visits in 2001 refer to marital difficulties, 
adding to the veteran's social difficulties.  The outpatient 
reports thereafter showed some temporary improvement as 
reflected by higher GAF scores, but in November 2002, he was 
described as "obviously" very handicapped by his 
psychiatric disorder.  The most recent medical record on file 
is the report of examination by a VA psychologist in January 
2003.  He noted a GAF score of 38 after findings which 
included poor grooming, dysthymic mood, and multiple symptoms 
associated with PTSD.  With this in mind, and particularly 
with resolution of all reasonable doubt in the veteran's 
behalf, the Board finds that entitlement to a 70 percent 
disability rating for the veteran's PTSD has been shown.

The Board notes that the PTSD has not been shown to warrant 
an evaluation in excess of 70 percent, though.  The veteran 
has not been shown to be totally impaired from an 
occupational and/or social standpoint.  For instance, he has 
not been shown to exhibit grossly inappropriate behavior, he 
has not been reported to be disoriented to time and place, 
and he has not been shown to have memory loss for names of 
close relatives, own occupation or own name, symptoms 
indicative of a 100 percent schedular rating.  As such, the 
preponderance of the evidence is against a finding that the 
PTSD warrants a total schedular evaluation.  

The record reflects that the veteran has been awarded Social 
Security disability benefits based on impairment attributable 
to his psychiatric symptomatology.  The private psychologist 
who examined the veteran in February 2001 expressed the 
opinion that he was not able to hold a job because of his 
psychiatric impairment.  A VA physician stated in April 2001 
that at least 75 percent of the veteran's impairment was 
attributable to his service-connected PTSD.  The VA 
psychologist who examined the veteran in January 2003 stated 
that the veteran was not able to maintain gainful employment 
in his present condition.  He did not specifically identify 
the PTSD as the reason, but his discussion just before the 
comment clearly implicated the PTSD as at least a critical 
factor in the statement the veteran could not maintain 
gainful employment because of his present condition. 
Therefore, it is the Board's judgment that the 
service-connected PTSD is shown to be so incapacitating that 
it prevents the veteran from obtaining and maintaining 
substantially gainful employment.  


ORDER

A disability rating of 70 percent, but not more, for PTSD is 
granted, subject to the laws and regulations pertaining to 
the payment of monetary awards.  

A total rating based on individual unemployability by reason 
of service-connected disability is granted, subject to the 
laws and regulations pertaining to the payment of monetary 
awards.  


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

